Citation Nr: 0003887	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95 - 06 554	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to January 
1992, including service during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1993 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The claim for a permanent and total disability rating for 
pension purposes is plausible because it is capable of 
substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran, who was born in January 1967, served on 
active duty from May 1988 to January 1992.

4.  The veteran is 33 years of age, has a high school 
education, and has work experience as a nursing assistant, 
performing janitorial and maintenance duties, as a food 
server, in pest control, as a farm laborer, and in auto body 
work. 

5.  The veteran's sole service-connected disability is 
postoperative residuals of lipomas of the left forearm, right 
elbow, left side of the chest, and left side of the neck, 
evaluated as noncompensably disabling; his nonservice-
connected disabilities include residuals of a left peroneal 
nerve injury with muscle atrophy and left foot drop, 
evaluated as 40 percent disabling; residuals of left knee 
trauma, and residuals of right knee trauma, residuals of left 
shoulder dislocation, pulmonary emphysema, refractive error 
of vision, a headache disorder, alcoholism, residuals of 
abdominal laceration status post exploratory laparotomy with 
repair of mesenteric artery and left iliac vein, residuals of 
contusion of the left hand, and history of pharyngitis,
each evaluated as noncompensably disabling. 

6.  The veteran's disabilities not of misconduct etiology are 
not of such severity as to preclude an average person from 
substantially gainful employment for the remainder of his 
life.   


CONCLUSIONS OF LAW

1.  The claim for service connection for a permanent and 
total disability rating for pension purposes is well grounded 
because it is plausible and capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran does not have permanent and total disability 
not of misconduct etiology which would preclude an average 
person from engaging in substantially gainful employment.  
38 U.S.C.A. §§ 101, 1502, 1521, 5107(a) (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.321(b)(2), 3.340, Part 4, §§ 4.15, 
4.17, 4.19 (1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for a permanent 
and total disability rating for pension purposes is plausible 
and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  The Board further finds 
that the facts in this case have been properly developed and 
that the statutory obligation of VA to assist the veteran in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has failed to report for a 
scheduled Travel Board hearing and canceled another such 
hearing, and that he underwent comprehensive VA general 
medical and specialist examinations in connection with his 
claim in December 1993 and in February 1995.  The Board finds 
that the evidentiary record is sufficient in scope and depth 
for a fair, impartial, and fully informed decision. 

The evidence shows that the veteran served on active duty 
from May 1988 to January 1992, during a period of war, and 
has basic eligibility for VA nonservice-connected pension 
benefits.  The veteran was born in January 1967 and is 
currently 33 years of age, has a high school education, and 
has work experience as a nursing assistant, performing 
janitorial and maintenance duties, as a food server, in pest 
control, as a farm laborer, and in auto body work. 

The law authorizes the payment of pension to veterans with 90 
days or more of recognized wartime service who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct 
and from service-connected disabilities.  In order to 
establish entitlement to VA pension benefits, it is necessary 
that the evidence show that the veteran is permanently and 
totally disabled such as to satisfy the "average person" 
standard, or that he is "unemployable" in the sense that 
such disabilities, permanent in nature, prevent him from 
securing and following substantially gainful employment 
commensurate with his age, his level of education, and his 
occupational background.  38 U.S.C.A. §§  1502, 1521 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.321, 3.340, 3.342, and 
Part 4 (1999);  Talley v. Derwinski,  2 Vet. App. 282, 287 
(1992). 

The schedular criteria for pension is met where the disabled 
person has one permanent disability ratable at 60 percent or 
more or, if there are two or more disabilities, where there 
is at least one disability ratable at 40 percent or more and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 4.16 (1999).  The 
appellant in this case does not meet those criteria.

In  Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
established a test of pension eligibility based on  
38 U.S.C.A. §§ 1502 and 1521 (West 1991 & Supp. 1999).  
According to the Court, permanent and total disability is 
shown either when the veteran is unemployable as a result of 
a lifetime disability or when he suffers from a lifetime 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation.  Id.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation and which is reasonably 
certain to continue throughout the disabled person's life.  
38 C.F.R. § 4.15 (1999).  For pension purposes, the 
permanence of the percentage requirements of  § 4.16 is 
required, but the claims of those who fail to meet the 
percentage standards but 
otherwise meet the entitlement criteria and are unemployable 
may be granted under  38 C.F.R. § 3.321(b)(2) (1999).  When 
the percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.16 
(1999).  

A permanent and total disability rating under the provisions 
of  §§ 4.15, 4.16 and 4.17 will not be precluded by reason of 
the coexistence of misconduct disability when: (a) a veteran, 
regardless of employment status, also has innocently acquired 
100 percent disability, or (b) where unemployable, the 
veteran has other disabilities innocently acquired which meet 
the percentage requirements of  §§ 4.16 and  4.17  and would 
render, in the judgment of the rating agency, the average 
person unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.17(a) (1999).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in  38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998);  38 C.F.R. §§ 4.1, 
4.10 (1998).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In this case, the veteran has a single 
service-connected disability, residuals of lipomas of the 
left forearm, right elbow, left side of the chest, and left 
side of the neck, evaluated as noncompensably disabling, and 
his non service-connected disabilities are described and 
discussed below.

The veteran's nonservice-connected disabilities include 
residuals of a left peroneal nerve injury with muscle atrophy 
and left foot drop, evaluated as 40 percent disabling; and 
residuals of right knee trauma, residuals of left shoulder 
dislocation, pulmonary emphysema, refractive error of vision, 
a headache disorder, alcoholism, residuals of status post 
abdominal laceration with exploratory laparotomy with repair 
of mesenteric artery and left iliac vein, residuals of 
contusion of the left hand, and history of pharyngitis, each 
evaluated as noncompensably disabling.  

The clinical findings on the VA general medical examinations 
conducted in December 1993 and February 1995 provide no basis 
for assignment of an evaluation in excess of the currently 
assigned 40 percent evaluation for the veteran's residuals of 
a left peroneal nerve injury with muscle atrophy and left 
foot drop, evaluated as 40 percent disabling under  38 C.F.R. 
Part 4, § 4.124a, Diagnostic Code 8521 (1999).  That 
diagnostic code provides that complete paralysis of the 
external popliteal (common peroneal) nerve with foot drop and 
a slight droop of first phalanges of all toes, inability to 
dorsiflex the foot, loss of extension or dorsal flexion of 
the proximal phalanges of the toes, loss of abduction of the 
foot, adduction weakened, and anesthesia covering the entire 
dorsum of the foot and toes will be rated as 40 percent 
disabling.  Lesser evaluations are provided where paralysis 
is incomplete.  The Board finds that the veteran has complete 
paralysis of the external popliteal (common peroneal) nerve 
of the left leg, and that lesser evaluations for incomplete 
paralysis of the external popliteal nerve are inapplicable.  
Further, the Board finds that the veteran is currently 
assigned the maximum rating for a external popliteal nerve 
injury, and that evaluation of that disability under any 
other diagnostic code would not yield a higher disability 
rating. 

The veteran's orthopedic residuals of trauma of the left 
knee, which are evaluated separately from the neurological 
residuals of that injury, are rated under  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257 (1999).  That diagnostic code 
provides that other impairment of the knee, including 
recurrent subluxation or lateral instability, will be rated 
as 30 percent disabling when severe, as 20 percent disabling 
when moderate, and as 10 percent disabling when slight.  The 
medical evidence shows that such disability is currently 
manifested by subpatellar crepitus and a mild lateral 
instability, without evidence of swelling, limitation of 
flexion or extension, and X-ray findings were normal.  Based 
upon the current clinical findings, the Board finds that the 
veteran's orthopedic residuals of trauma of the left knee are 
no more than slight, and that a rating in excess of 10 
percent is not warranted. 

The VA examinations of the veteran's right knee revealed no 
evidence of crepitus, instability, joint effusion or 
swelling, limitation of flexion or extension, and X-ray 
findings were normal.  In every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. Part 4, § 4.31 (1999).  Title 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5257 (1999) does not provide a 
rating evaluation where impairment of the knee is less than 
slight.  Accordingly, a compensable evaluation for residuals 
of trauma of the right knee is not warranted. 

The veteran's residuals of left shoulder dislocation are 
currently evaluated as noncompensably disabling under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201-5203 (1999).  Examination of the right shoulder is 
currently unremarkable except for a very slightly diminished 
range of motion on internal and external rotation, with 
findings of normal and equal strength, bilaterally, and no 
evidence of muscle atrophy.  X-rays of the left shoulder 
joint are normal.  The minimum rating for limitation of 
motion of the left (minor) arm under  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5201 (1999) is 20 percent where 
there is limitation of motion of the arm at shoulder level.  
No such limitation of motion is currently demonstrated.  
Further, impairment of the clavicle or scapula with 
dislocation, or nonunion with loose movement, is evaluated as 
20 percent disabling, while nonunion without loose movement 
or malunion of the clavicle or scapula is evaluated as 10 
percent disabling, or is rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5203 (1999).  In this case, current clinical 
findings of dislocation, nonunion, malunion, loose movement, 
or impairment of function of the contiguous joint are not 
clinically demonstrated.  Where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. Part 4, § 4.31 (1999).  Title 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5201 and 5203 (1999) do not provide 
zero rating evaluations.  Accordingly, a compensable 
evaluation for residuals of trauma of the left shoulder is 
not warranted. 

The veteran's pulmonary emphysema is not currently manifested 
by current objective clinical findings of dyspnea at rest or 
on exertion, chest X-rays in June 1994 and in February 1995 
disclosed that the lung fields were clear and without pleural 
or diaphragmatic changes, and pulmonary function studies 
revealed that FEV1, vital capacity, FEV1/FVC ratios, peak 
flow, total lung capacity, and residual volume were normal.  
The minimum 10 percent evaluation of pulmonary emphysema 
under the criteria in effect prior to November 7, 1996, 
requires a showing of mild dyspnea, with ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion, while the minimum 10 percent 
evaluation of pulmonary emphysema under the criteria in 
effect on and after November 7, 1996, requires a showing of 
FEV-1 of 71 to 80 percent of predicted, or FEV-1/FVC of 71 to 
80 percent, or DLCO(SB) of 66-80 percent of predicted.  The 
current findings on respiratory examinations show that the 
criteria for the minimum 10 percent evaluation for pulmonary 
emphysema under the criteria in effect prior to or on and 
after November 7, 1996, are not met.  Further, as the rating 
schedule does not provide a zero percent evaluation for 
pulmonary emphysema under Diagnostic Code 6603, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. Part 4, 
§ 4.97, Diagnostic Code 6603 (prior to or on and after 
November 7, 1996).  Accordingly, a compensable evaluation for 
pulmonary emphysema is not warranted. 



The veteran's refractive error of vision is currently 
manifested by corrected visual acuity of 20/20, bilaterally.  
The minimum compensable evaluation for defective vision 
requires a showing on ophthalmologic evaluation of 20/100 in 
one eye and 20/40 in the other; or 20/70 in one eye and 20/40 
in the other, or 20/50 in one eye and 20/40 or 20/50 in the 
other.  38 C.F.R. Part 4, § 4.84a, Diagnostic Code 6079 
(1999).  As the minimum criteria for a compensable evaluation 
are not met, a compensable evaluation is not warranted for 
the veteran's refractive error of vision.  

The veteran's headache disorder, which was previously 
manifested by subjective complaints of headaches, was shown 
to be substantially decreased on VA ophthalmologic 
examination in February 1995.  The veteran's headache 
complaints are evaluated by analogy to migraine headaches 
under the provisions of  38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8100 (1999), which provides a schedular 
evaluation of 10 percent where there are characteristic 
prostrating attacks averaging one in 2 months over the last 
several months, and a zero percent evaluation with less 
frequent attacks.  As headaches with a frequency of one in 2 
months over the last several months are neither claimed nor 
established, a compensable evaluation is not warranted for a 
headache disorder.  38 C.F.R. Part 4, § 4.124a, Diagnostic 
Code 8100 (1999).  

The medical evidence of record, including the recent VA 
general medical examination, contains no evidence showing 
that the scars resulting from the veteran's postoperative 
residuals of excision of lipomas of the left forearm, right 
elbow, left side of the chest, and left side of the neck, or 
his status post abdominal laceration with exploratory 
laparotomy, are poorly nourished or with repeated ulceration; 
superficial, tender, or painful on objective demonstration; 
or productive of limitation of function of the part affected.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998);  38 C.F.R. Part 
4, §4.118, Diagnostic Codes 7803, 7804, and 7805 (1999).  
Thus, a compensable evaluation is not warranted for those 
disabilities.



The veteran's residuals of contusion of the left hand and 
history of pharyngitis
are not currently shown to be manifested by symptomatic 
residuals.  Accordingly, compensable evaluations for those 
disabilities are not warranted under the provisions of  
38 C.F.R. Part 4, Diagnostic Codes 7805 and 6516, 
respectively, both of which require that symptomatic 
residuals be demonstrated for assignment of a compensable 
evaluation.  

The veteran's alcoholism is a disability of misconduct 
etiology, and cannot be considered in evaluating disability 
for purposes of nonservice-connected pension benefits.  
38 C.F.R. § 3.342(a) (1999).  

Further, the Board has also considered the evaluation of the 
veteran's musculoskeletal disabilities under the provisions 
of  38 C.F.R. Part 4, §§ 4.40 and 4.45, but finds that the 
current schedular evaluations adequately reflect loss of 
function due to pain or pain on motion, easy fatigability, or 
incoordination.  

The Board further finds that the record in this case presents 
no evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. § 3.321(b)(2) (1999) are potentially 
applicable.  There is no evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating with respect 
to the veteran's disabilities.  Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  

Based upon the foregoing, the Board finds that the veteran's 
disabilities are not of such severity as to preclude an 
average person from substantially gainful employment for the 
remainder of his life, taking into consideration his age, 
education, and occupational experience.  38 U.S.C.A. §§ 101, 
1502, 1521, 5107(a) (West 1991 & Supp. 1999;  38 C.F.R. 
§§ 3.321(b)(2), 3.340, Part 4, §§ 4.15, 4.17, 4.19 (1999.  
Accordingly, a permanent and total disability rating for 
pension purposes is denied.  




ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

